Citation Nr: 9901586	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-29 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
partial meniscectomy of the right knee, currently rated at 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran performed verified active duty service from May 
1975 to May 1995.

This matter is currently before the Board of Veterans 
Appeals (BVA or Board) on appeal from a September 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois. 


REMAND

In December 1996, the RO granted service connection for right 
elbow epicondylitis and for right shoulder bursitis, and 
assigned 10 percent evaluations for each disorder.  The 
representatives filing of a VA Form 646 with the RO in May 
1997 may serve as a timely filing of a notice of disagreement 
as to the ratings assigned.  Significantly, however, the RO 
has yet to issue a statement of the case on these issues as 
is required under 38 U.S.C.A. § 7105 (West 1991).  While the 
Board acknowledges that the notice to the veteran of the 
favorable rating decision was a statement of the case, the 
aforementioned statute is very clear as to the chronological 
sequence of events which must be followed by both VA and an 
appellant in order to vest jurisdiction with the Board.  That 
sequence has not been followed in this case.  Accordingly, 
these issues are referred to the RO for appropriate action.  

The veteran is respectfully reminded that should he desire to 
perfect an appeal on these issues he must file a substantive 
appeal within 60 days of the date on which the statement of 
the case is issued.  Id.  These issues should only be 
certified to the Board if the veteran perfects his appeal in 
accordance with the provisions of this statute.  

With respect to his right knee disorder the veteran contends 
that he is entitled to an increased evaluation.  In this 
regard, however, the representative in his October 1998 Brief 
on Appeal stated that the medical evidence considered by the 
RO did not demonstrate the current status of the veterans 
disabilities, including his knee disorder.  The veteran was 
last given a VA compensation examination in June 1995, over 
three years ago. 

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  As the representative has contended 
that the veterans disorder has increased in severity, it 
follows that VA has a duty to assist the veteran by providing 
a new compensation examination.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); 38 U.S.C.A. § 5107 (West 1991). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the extent and severity of any current 
right knee disorder.  All necessary 
evaluations, tests, and studies deemed 
appropriate should be performed.  In 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the examination report 
must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be any additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact must be so stated.  All 
opinions, and the supporting rationales, 
should be in writing.  Since it is 
important that each disability be viewed 
in relation to its history, the veteran's 
claims folder, and a copy of this REMAND, 
must be made available to and reviewed by 
the examiner prior to conducting the 
requested examination.   The examination 
report should be typed.

The appellant must be given adequate 
notice of this examination, to include 
advising him of the consequences of 
failure to report.  If he fails to report 
for this examination, that fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

2.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examination report and any requested 
medical opinion.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.

3.  The RO should then readjudicate the 
appellant's claim seeking an increased 
rating for a right knee disability with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  The readjudication of 
the claim must be within the analytical 
framework provided by the Court in 
DeLuca, and it must consider alternative 
diagnostic criteria, other than that 
provided under Diagnostic Code 5257.  
Further, the RO should consider the 
applicability of the Court's decision in 
Esteban v. Brown, 6 Vet. App. 259 (1994), 
with respect to the appellant's 
entitlement to separate ratings for any 
diagnosed arthritis and instability.  
Should the RO find that the appellant's 
knee disability involves arthritis, a 
determination whether a separate rating 
is in order for this condition must be 
made within the analytical framework 
provided by the General Counsel's holding 
in VAOPGCPREC 23-97.  Finally, the RO's 
consideration of referring this claim for 
an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) (1998) must be 
documented on readjudication.

4.  The RO should issue a statement of 
the case addressing the appellants 
entitlement to increased evaluations for 
right elbow epicondylitis, and right 
shoulder bursitis.  

Upon completion of the above development, the RO should 
readjudicate any issue to which a timely appeal has been 
perfected in accordance with 38 U.S.C.A. § 7105.  If any 
determination remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case and be given an opportunity to respond.  
The purpose of this REMAND is to protect the appellants 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
